(Por la Corte, a propuesta
del Juez Asociado Sr. De Jesús.)
PoR cuanto, este Tribuna] decidió conocer del presente recurso-de revisión a virtud de las alegaciones de la petición radicada por la recurrente al efecto de que la Comisión Industrial no permitió prueba de la conducta inmoral y relaciones amorosas y carnales con otros hombres, de la madre del niño José Manuel Ortiz, alegado hijo pos-tumo del obrero fenecido, al tiempo de la concepción y nacimiento de dicho niño;
Por cuanto, la referida Antonia Ortiz, madre del niño, solicitó de esta Corte la desestimación del recurso porque la cuestión de derecho antes mencionada no existe, toda vez que la evidencia no admitida se refería a actos posteriores a la concepción y al naci-miento del niño y por consiguiente era inmaterial a los efectos de resolver sobre la paternidad en controversia;
Por cuanto, las partes fueron oídas en relación con dicha mo-ción, quedando la misma sometida el 22 del mes pasado;
*940PoR cuanto, examinado el récord taquigráfico de la vista cele-brada en la Comisión Industrial, claramente aparece que el alegado error de derecho no existe, toda vez que la evidencia no admitida no se refería a la fecha de la concepción del niño y era además in-sustancial y claramente impertinente;
PoR cuanto' no existiendo dicho error, la petición de revisión carece de méritos;
PoR tanto, se declara con lugar la moción y se desestima el recurso.
El Juez Asociado Sr. Travieso no intervino.